                  UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF ALABAMA



 IN RE:                                     CASE NO: 16-1664
 VICKI LAYNE




  OBJECTION OF DEBTOR MARY MARSHALL TO TU.S. BANK RELIEF FROM
                            STAY


 COMES NOW THE DEBTOR IN THE ABOVE-STYLED CASE AND FILES THIS
 OBJECTION TO U.S. BANK ‘S MOTION FOR RELIEF FROM STAY, AND ASKS
 THAT THE CASE BE SET FOR HEARING.THE DEBTOR SHOWS THE COURT AS
 FOLLOWS:

    1. THE DEBTOR HAS MADE ALL MORTGAGE PAYMENTS.
    2. THE COURT DENIED THE PREVIOUS MOTION FILED BY U.S. BANK,
       THIS MOTION SHOULD BE DENIED AS WELL.
    3. THE DEBTOR WILL RESEARCH THE MONTHS IN WHICH U.S. BANK
       NOW CLAIMS HAVE NOT BEEN PAID.

 /S/WILLIAM CASEY
 WILLIAM J. CASEY
 ATTORNEY FOR THE DEBTOR
 3208 COTTAGE HILL RD.
 MOBILE, AL 36606
 251-478-5713




Case 16-01664   Doc 60   Filed 05/10/19 Entered 05/10/19 21:38:54   Desc Main
                           Document     Page 1 of 2
                         CERTIFICATE OF SERVICE

 I CERTIFY THAT ON 5-10-19 I SENT A COPY OF THE ABOVE ANSWER TO THE
 PARTIES LISTED BELOW BY MAILING SAME BY UNITED STATES MAIL.

 DANIEL O’BRIEN
 CHAPTER 13 TRUSTEE
 P.O.BOX 1884
 MOBILE, AL 36633

 AMANDA BECKETT
 100 CONCOURSE PARKWAY, SUITE 115
 BIRMINGHAM, AL 35244


 /S/ WILLIAM CASEY
 WILLIAM J. CASEY




Case 16-01664   Doc 60   Filed 05/10/19 Entered 05/10/19 21:38:54   Desc Main
                           Document     Page 2 of 2
